Citation Nr: 0945970	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from November 
1985 to June 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The Veteran has submitted evidence to the Board without prior 
RO review.  However in a July 2007 statement the Veteran's 
representative has waived RO jurisdiction, and the Board may 
proceed with a determination in the case.  38 C.F.R. §§ 
19.37, 20.1304 (2009).


FINDING OF FACT

Multiple sclerosis did not have its onset during the 
Veteran's active service and did not become manifested to a 
compensable degree within seven years of separation from 
active service.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
The RO has also obtained private treatment records.  No 
examination was conducted; however, given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, no evidence of the disorder for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claim, a remand for a VA 
examination would unduly delay resolution.  In addition the 
RO did obtain an opinion from a VA examiner who had reviewed 
the claims file and provided a nexus opinion.  The Board 
finds that this is adequate for making a determination in 
this claim.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
representative has argued that the VA examiner did not 
indicate her credentials.  However it is noted that she is an 
MD and that she based her finding on a review of the file 
which included findings by a neurologist.  The Board notes 
that 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), 
addressing VA's duty to assist with a claim insofar as an 
examination is "necessary," require only a "medical" 
examination and not a specialist examination.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and MS 
becomes manifest to a degree of 10 percent within seven years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  To 
establish service connection for a chronic disease  on a 
presumptive basis, it is not required that the disease  be 
diagnosed in the presumptive period, but only that there  be 
then shown by acceptable medical or lay evidence  
characteristic manifestations of the disease to the required  
degree, followed without unreasonable time lapse by definite  
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c). 

The Veteran seeks service connection for multiple sclerosis.  
Throughout this appeal, the Veteran has asserted that he has 
experienced MS symptoms since service despite not formally 
diagnosed with MS until recently.  He argues that he had 
complaints of falling in service, as well as a left swollen 
foot that he states were early symptoms of MS.  He also 
states that private records dated from 1994 show treatment 
for back complaints and arm/hand pain which were related to 
MS.  

Service treatment records contain no mention of multiple 
sclerosis or of symptoms then or later attributed to multiple 
sclerosis.  While he was treated for a swollen left foot in 
February 1989, this was found to be a cold weather injury.  
Additionally while he was treated for falling in July 1988, 
he reported that he had slipped off a vehicle and injured his 
knee.  In November 1988, he reported that he had slipped and 
injured his jaw.  No neurological findings were noted.  He 
was also treated during service in April 1989 for Epstein 
Barr Virus, which his representative has stated is believed 
to be associated with the development of MS.  

Private records dated in 1995 show the Veteran had arm pain, 
stiffness of the hands, and pain in the wrists.  He had 
continuing complaints in July 1996, 1997 and 1998.  A VA 
examiner has stated in August 2006 that the Veteran had 
numbness and tingling in his hands over the years and that 
the Veteran remembers having episodes as early as 1992.  The 
examiner stated that these could have been early symptoms of 
his MS.  VA discharge summary of March 2004 found probable 
MS.  It is noted that a diagnosis of possible MS was provided 
by a VA physician in December 2004 which the examiner stated 
was based on physical symptoms and an MRI.  MS is diagnosed 
on VA treatment records in 2006.  

This case turns on whether the evidence shows that the 
Veteran's diagnosed multiple sclerosis manifested within 7 
years of separation from active service, which, in this case, 
would be between June 1989 and June 1996.  In this regard, 
the Board has reviewed all of the evidence in the file and 
the record does not reflect that the Veteran's MS was 
manifested to a compensable degree within the presumptive 
period.  

VA records dated from 2002 have been reviewed and show 
findings of possible MS in March 2004.  In a December 2004 
statement a VA examiner noted possible MS based on physical 
symptoms and an MRI.   A diagnosis of MS is noted in 2006.  
Private records dated from 1994 have also been reviewed and 
show treatment in September 1992 after the Veteran was run 
over by a tractor.  In 1994 he was treated for right neck 
pain related to a tractor injury.  In 1995, he was seen for 
mid-back pain on several occasions.  

In October 2006, a VA examiner reviewed the Veteran's record 
to determine if there is evidence found of symptoms 
consistent with a diagnosis of MS that occurred within seven 
years of service discharge.  The examiner stated that the 
Veteran was discharged in June 1989 and that therefore the 
symptoms would have to be manifested before June 1995 (sic).  
The examiner reviewed the file and pointed out that the 
Veteran had an injury in September 1992 when he was run over 
by a tractor and that in 1994 he had pain on the right side 
of the neck with onset in 1992, related to the tractor 
injury.  It was noted that despite review of extensive 
records, there was no evidence of numbness and tingling of 
the hands noted in the timeline and that if such symptoms had 
occurred they would in no way indicate a diagnosis of MS.  
The examiner reported that such symptoms could be due to many 
reasons, including significant alcohol use and that the 
Veteran was noted to have alcohol abuse on his problem list.  
It was also pointed out that in May 2004, a VA examiner noted 
that it is very likely that the Veteran will develop 
clinically definite MS in the near future.  The examiner 
noted that this was after the VA clinician, a neurologist, 
had reviewed MRI findings.  It was concluded that for the 
above reasons, there is no evidence found in the Veteran's 
records to indicate symptoms consistent with MS in the seven 
years following his military service.  

In a March 2007 addendum, the October 2006 VA examiner stated 
that presumptive period should be from separation to June 
1996, and not June 1995 as she had originally determined and 
that therefore she would review the entries from June 1995 to 
June 1996.  She noted that upper and lower back complaints 
were noted as well as right shoulder blade soreness.  She 
noted that these are not symptoms that are indicative of MS.  
She reported that her early finding remains intact.  She 
emphasized that the May 2004 neurologist's report was the 
most authoritative and that therefore there remains no 
further evidence of record to indicate symptoms that MS 
manifested to a compensable degree within the 7 year period.  

The Veteran has submitted lay statements in support of his 
claim.  One from a friend indicates that he has know the 
Veteran for 35 years and that before 1990, he noticed that 
the Veteran could not play the guitar anymore after he 
returned from service.  He stated that his fingers would go 
numb and lose dexterity.  He also described the Veteran's 
current symptoms.  In another letter a friend noted that he 
has known the Veteran for 14 years and that he noticed a lack 
of co-ordination by the Veteran and losing his balance.  The 
Veteran's mother stated in  June 2007 letter that the Veteran 
got a guitar when he was 11 or 12 years old which he learned 
to play very well.  She reported that after service the 
Veteran sold his guitars stating that he could not play them 
anymore and that within a year of his discharge, he didn't 
play ball or go hunting anymore.  

The Veterans' representative submitted portions of medical 
treatises regarding multiple sclerosis.  They define the term 
and describe its symptoms, signs, diagnosis, prophylaxis, and 
treatment.  The Board would point out that a medical article 
or treatise can provide important support when combined with 
an opinion of a medical professional, if the medical article 
or treatise evidence discusses general relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App.  222, 228 (1999).  In the 
present case, however, the treatise evidence does not even 
purport to address the specific facts of the individual case 
under consideration.  It is insufficient to constitute the 
required medical nexus opinion to place the evidence in 
equipoise.

Upon review, the Board finds that the record reflects that 
the overwhelming weight of the medical evidence shows that 
the Veteran's multiple sclerosis was not diagnosed until 
2006, with indefinite findings from 2004, many years after 
his period of active duty, and that the medical evidence 
which is entitled to the most weight regarding the etiology 
of this disability is against a finding that it is causally 
related to service.  See McManaway v. West, 13 Vet. App. 60, 
66 (1999) (where there is assertion of continuity of 
symptomatology since service, medical evidence is still 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet.  
App. 275 (2001).

Here, other than the Veteran's contentions, there is nothing 
in the record to show that the Veteran's MS is related to his 
military service or was manifested within the first seven 
years after service.  The Board acknowledges that the Veteran 
and the parties who offered lay statements are competent to 
give evidence about symptoms that he experienced and that 
were witnessed.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the Veteran and the persons submitting 
statements are able to observe continuity of his symptoms, 
this evidence is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment 
records show no neurological complaints, and post-service 
treatment records show no complaints, symptoms, findings or 
diagnoses associated with MS within the seven year 
presumptive period.  Additionally there is no competent 
medical evidence linking the current disorder to the 
Veteran's service.  While the Veteran is contending that he 
has had continuity of symptomatology since service there is 
nothing in the record to show symptoms or treatment for MS 
until many years after service.  This evidence clearly 
outweighs the Veteran's contentions and the lay statements 
offered.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion establishing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe his symptoms, any 
contentions by the Veteran that he has MS that is related to 
service are not competent.  There is no indication that he or 
his lay supporters possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The Board recognizes the sincerity of the arguments advanced 
by the Veteran to the effect that his multiple sclerosis had 
its onset during service.  However, as noted, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, 
multiple sclerosis requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

In fact, a VA examiner in October 2006 reviewed the record 
and concluded that the symptoms described by the Veteran's 
were not premonitory for multiple sclerosis. More 
significantly, the record does not contain any competent 
medical opinion which relates the currently diagnosed 
multiple sclerosis to the Veteran's military service.  The VA 
examiner reviewed the record.   She concluded that the 
Veteran's reported symptoms were not indicative of multiple 
sclerosis within the seven year presumptive period.  She 
indicated that such symptoms could be due to many things.  
She provided rationale for her finding and her opinion stands 
uncontradicted in the record. Thus, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  There is no competent medical evidence of a nexus 
between service and the current MS.   

In sum, the Board finds that to attribute the Veteran's 
disability to his military service without objective medical 
evidence would require speculation.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for the multiple sclerosis.  




ORDER

Service connection for multiple sclerosis is denied.   



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


